
	
		I
		112th CONGRESS
		1st Session
		H. R. 1531
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide grants for core curriculum development.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Complete Education
			 Act.
		2.New part I (Core
			 Curriculum Development)
			(a)In
			 generalTitle I of the
			 Elementary and Secondary Education Act of 1965 is amended by redesignating part
			 I as J and inserting after part H the following:
				
					ICore
				Curriculum Development 
						1851.Grants
				authorized
							(a)PurposeThe purpose of this section is to support
				systemic, comprehensive education reform by strengthening the instruction of
				music and arts, foreign languages, civics and government, economics, history,
				geography, and physical education and health as an integral part of the
				elementary and secondary school curriculum.
							(b)AuthorityThe
				Secretary is authorized to award grants to local educational agencies to
				promote and strengthen one or more of the subjects specified in subsection (a)
				as an integral part of the elementary school and secondary school
				curriculum.
							(c)ApplicationTo
				seek a grant under this section, a local educational agency shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
							(d)PriorityIn
				awarding grants to local educational agencies under this section, the Secretary
				shall give priority to local educational agencies with greater—
								(1)numbers of
				children who are counted under section 1124(c); and
								(2)percentages of children from families below
				the poverty line.
								(e)Use of
				fundsFunds may be used to expand access to the subjects
				specified in subsection (a) by—
								(1)expanding the
				amount of instructional time on these subjects;
								(2)providing for
				curriculum development that is aligned with State standards where
				relevant;
								(3)providing
				essential materials and textbooks that are aligned with State standards where
				relevant;
								(4)partnering with
				Federal, State, and community-based organizations and institutions to increase
				student learning in these subjects;
								(5)providing
				professional development to ensure curricula are implemented effectively;
				and
								(6)creating and using
				formative assessments where appropriate to advance student achievement and
				improve instruction.
								(f)ConditionsAs
				a condition of receiving assistance made available under this section, the
				Secretary shall require each local educational agency receiving such
				assistance—
								(1)to coordinate, to
				the extent practicable, each project or program carried out with such
				assistance with appropriate activities of public or private cultural agencies,
				institutions, and organizations, including museums, education associations,
				libraries, and theaters; and
								(2)to use such
				assistance only to supplement, and not to supplant, any other assistance or
				funds made available from non-Federal sources for the activities assisted under
				this section.
								(g)Evaluations
								(1)In
				generalEach local educational agency that receives funds under
				this section shall provide the Secretary, at the conclusion of every fiscal
				year during which the funds are received, with an evaluation, in a form
				prescribed by the Secretary. This evaluation shall include—
									(A)a description of
				the programs and activities conducted by the local educational agency with
				funds received;
									(B)data on curriculum
				and partnerships developed;
									(C)data on the amount
				of time spent on subjects allowed for under the grant; and
									(D)other information
				as determined by the Secretary.
									(2)Use of
				evaluationAn evaluation provided by a local educational agency
				shall be used by the local educational agency and the State educational agency
				for improvement of programs and activities.
								(h)ConsultationIn
				carrying out this section, the Secretary shall consult with relevant Federal
				and State agencies or institutions, educators (including professional education
				associations), organizations representing subjects funded under this
				part.
							(i)Authorization of
				AppropriationsThere are authorized to be appropriated for grants
				under this section the following:
								(1)$250,000,000 for
				fiscal year 2012.
								(2)$300,000,000 for
				fiscal year 2013.
								(3)$350,000,000 for
				fiscal year 2014.
								(4)$400,000,000 for
				fiscal year 2015.
								(5)$450,000,000 for
				fiscal year 2016.
								(6)$500,000,000 for
				fiscal year
				2017.
								.
			(b)Conforming
			 amendmentsThe following provisions of the Elementary and
			 Secondary Education Act of 1965 are each amended by striking part
			 I and inserting part J:
				(1)Section 1304(c)(2)
			 (20 U.S.C. 6394(c)(2)).
				(2)Section
			 1415(a)(2)(C) (20 U.S.C. 6435(a)(2)(C)).
				
